—In a proceeding pursuant to CPLR article 75 to stay arbitration, Progressive Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Kassoff, J.), dated April 16, 1997, as, upon reargument, denied the petition to stay arbitration with respect to demands for reimbursement of payments made three years or less before the demand for arbitration.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that under the appropriate Statute of Limitations, the petitioner Progressive Insurance Company is not entitled to a stay of the respondent Motor Vehicle Accident Indemnification Corporation’s arbitration proceeding with respect to reimbursement of payments made no more than three years before the demand for arbitration (see, Matter of MVAIC v Aetna Cas. & Sur. Co., 89 NY2d 214; Matter of Budget Rent-A-Car [State Ins. Fund], 237 AD2d 153).
Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.